Citation Nr: 0402416	
Decision Date: 01/23/04    Archive Date: 02/05/04

DOCKET NO.  03-06 681	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Manila, the Republic of the Philippines




THE ISSUES

1.  Entitlement to service connection for pulmonary 
tuberculosis (PTB).

2.  Entitlement to service connection for pneumonia.




ATTORNEY FOR THE BOARD

K. Parakkal, Counsel




INTRODUCTION

The veteran served on active duty from May 1946 to March 
1949.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a July 2002 RO decision that denied the 
veteran's claims of service connection for PTB and pneumonia.  


FINDINGS OF FACT

1.  PTB was first noted decades after service separation; any 
current PTB is not related to a disease or injury in service.

2.  Pneumonia was first noted decades after service 
separation; any current pneumonia or residuals of such are 
not related to a disease or injury in service.


CONCLUSIONS OF LAW

1.  PTB was not incurred in or aggravated by service nor may 
it be presumed to have been incurred during service.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131 (West 2002); 
38 C.F.R. §§ 3.303, 3.307, 3.309  (2003).

2.  Pneumonia was not incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 
(2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Background

The veteran's service medical records are not on file as they 
were destroyed in a fire at the National Personnel Records 
Center (NPRC). 

A December 1999 private medical record shows that the veteran 
was noted as having PTB and pneumonia.  At that time, it was 
reported that there was a two week history of a productive 
cough.

A January 2000 private medical record shows that the veteran 
had been diagnosed as having TB and pneumonia in December 
1999.  It was noted that he was now receiving anti-TB 
medication. 

In a statement, received at the RO in May 2000, the Dizon-
Lacuesta Clinic indicated that the veteran had been 
examined/treated in the clinic sometime in the 1960s for 
weakness and coughing.  It was noted that the veteran was 
seen as an outpatient a long time ago and that his records 
were no longer available.

In an August 2000 letter, the veteran indicated that he had 
been hospitalized at the Provincial Hospital in Tarlac in 
1969 but that all medical records had been burned and that 
the only available medical records were from 1990 onward. 

Medical records from Tarlac Provincial Hospital show that the 
veteran received treatment in 2001 for breathing difficulty 
and was diagnosed as having PTB. 

In a December 2001 statement, B.C.C.R., M.D., indicated that 
the veteran had been under their care and had been diagnosed 
a having PTB.  

In a January 2002 letter, fellow servicemen indicated that 
the veteran was sick when discharged from service.  It was 
noted he was sickly, weak, and had a cough.

In an April 2002 letter, G.L.D., M.D., indicated that the 
veteran had moderately advanced PTB, activity undetermined.



II.  Legal Analysis

Veterans Claims Assistance Act (VCAA)

There has been a significant change in the law during the 
pendency of this appeal with the enactment of the VCAA.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West Supp. 2001).  Regulations implementing the VCAA are now 
published at 66 Fed. Reg. 45,620, 45,630-32 (August 29, 2001) 
(38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326).  Except as specifically 
noted, the new regulations are effective November 9, 2000.  
This law eliminates the concept of a well-grounded claim, 
redefines the obligations of VA with respect to the duty to 
assist, and supersedes the decision of the United States 
Court of Appeals for Veterans Claims in Morton v. West, 12 
Vet. App. 477 (1999), withdrawn sub nom.  Morton v. Gober, 
No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) (per curiam order) 
(holding that VA cannot assist in the development of a claim 
that is not well grounded).  The new law also includes an 
enhanced duty to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits.  

First, VA has a duty to notify the veteran and his 
representative of any information and evidence needed to 
substantiate and complete a claim.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126 (West Supp. 2001).  The 
record shows that the veteran was properly notified of the 
July 2002 RO decision that denied his claim of service 
connection for PTB and pneumonia.  The veteran was issued a 
statement of the case (in January 2003).  The Board concludes 
that the RO decision, SOC, and letters sent to the veteran 
over the years, particularly the October 2001 VCAA letter 
informed him of:  why the evidence on file was insufficient 
to grant service connection; what evidence the record 
revealed; what VA was doing to develop the claim; and what 
information and evidence was needed to substantiate his 
claim.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  He 
was for the most part informed to submit everything he had 
with regard to his service connection claim.  Finally, it is 
noted the VCAA letter was issued prior to the adverse 
decision.  Peligrini v. Principi, No. 01-944 (U.S. Vet. App. 
Jan. 13, 2004).  VA has met its duty to notify the veteran. 

Second, VA has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103A.  All relevant medical records are on file.  It is 
noted that attempts were made to obtain his service medical 
records but such were unsuccessful as the records were 
destroyed in a fire.  Attempts to obtain certain private 
medical records (from Provincial Hospital in Tarlac) were 
similarly unsuccessful as such are no longer available.  
Given the present circumstances, the Board finds that VA has 
done everything reasonably possible to assist the veteran.

In the circumstances of this case, a remand would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  VA has satisfied its duties to 
notify and to assist the veteran in this case.  Further 
development and further expending of VA's resources is not 
warranted.  As such, the Board will proceed with a discussion 
of the merits of the veteran's claim.

Service Connection Laws and Regulations

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service 
connection for active tuberculosis may be granted if manifest 
to a compensable degree within three years of separation from 
service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137; 
38 C.F.R. §§ 3.307, 3.309.  Continuity of symptomatology is 
required where the condition noted during service is not, in 
fact, shown to be chronic or where the diagnosis of 
chronicity may be legitimately questioned.  When the fact of 
chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support 
the claim.  38 C.F.R. § 3.303(b); see also Savage v. Gober, 
10 Vet. App. 488 (1997).  

From the outset, it is again pointed out that the veteran's 
service medical records are not on file as they were 
destroyed in a fire.  In cases where service medical records 
are unavailable through no fault of the veteran, there is a 
heightened obligation to explain findings and conclusions and 
to carefully consider the benefit-of-the-doubt rule.  O'Hare 
v. Derwinski, 1 Vet. App. 365 (1991).  

The veteran asserts that he developed PTB and pneumonia in 
the 1940s during service.  There is a lay statements on file 
from the veteran's fellow servicemen which is to the effect 
that they remember the veteran coughing and having breathing 
problems and weakness shortly after his service discharge.  
There is medical evidence on file from 1999 which is to the 
effect that the veteran had breathing problems and coughing 
in the 1960s; this medical evidence, however, fails to 
establish a diagnosis of PTB or pneumonia at that time (i.e. 
in the 1960s).  In fact, the first medical evidence of PTB 
and pneumonia is in 1999, decades after his service 
separation.  Further, there is no competent medical evidence 
on file which establishes a causal link between a disease or 
injury in service and any current PTB or pneumonia.  In 
addition, there is no evidence of active TB within the three 
year presumptive period.

The Board acknowledges that the veteran and his fellow 
servicemen are competent to indicate that he was coughing and 
had apparent breathing problems during service and around the 
time of his service discharge; however, their opinions 
regarding the etiology of any current PTB and pneumonia 
(which first became manifest decades after service) carries 
little probative value as they do not possess the requisite 
medical expertise gained through specialized training, 
experience, or knowledge.  Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  Further, it is again noted that the most 
probative medical evidence on file fails to demonstrate that 
the veteran's PTB or pneumonia was either incurred in or 
aggravated by service or was manifest within three years of 
his service discharge.  Again, the most probative evidence 
establishes that the veteran's PTB and pneumonia are of 
remote onset and unrelated to any incident of service.  

The benefit-of-the-doubt rule provides that, where there is 
an approximate balance of positive and negative evidence 
regarding the merits of a material issue, the benefit of the 
doubt in resolving such an issue shall be given to the 
claimant.  38 U.S.C.A. § 5107(b); see Ashley v. Brown, 6 Vet. 
App. 52 (1993).  The Board has carefully considered the rule, 
but is unable to find that the positive and negative evidence 
is, under the applicable law, in balance.  As the 
preponderance of the evidence is against the claims, the 
benefit-of-the-doubt doctrine is inapplicable and the claims 
must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 
1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for pulmonary tuberculosis 
is denied.

Entitlement to service connection for pneumonia is denied.



	                        
____________________________________________
	H. N. SCHWARTZ
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



